Candler, J.
A motion to set aside a judgment must be predicated upon some defect apparent upon the face of the record. Sweat v. Latimer, 119 Ga. 615, and cit. It was accordingly not error to sustain a demurrer to such a motion based upon the ground that the movant had never been served with proper process in the suit wherein the judgment sought to be set aside was rendered, when it affirmatively appeared upon the face of the record that he had been so served. Judgment affirmed.

All the Justices concur.

Busbee & Busbee, J. M., duPree, and J. H. Hall, for plaintiff in error. Whipple & McKenzie, contra.